Judgment, Su*467preme Court, New York County (Jeffrey Atlas, J.), rendered August 13, 1992, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, affirmed.
The officers testified at the MapplHuntley hearing that upon entering the lobby of a public housing apartment building at 5:00 a.m., they observed defendant appear nervous and step backwards with widened eyes at their presence; and, in response to their inquiry as to whether he lived in the building, defendant said that he did not and then spontaneously turned and placed himself up against the wall, keeping his left hand open and his right hand conspicuously closed in a fist; and, upon the officers asking defendant what was in his hand, he responded by opening his hand and revealing a vial of crack cocaine. This testimony was not incredible as a matter of law (People v Garafolo, 44 AD2d 86, 88), so as to warrant disturbing the hearing court’s determination of credibility, which must be accorded "much weight” (People v Prochilo, 41 NY2d 759, 761).
The dissent correctly states that deference to the hearing court "does not require slavish adherence to findings at variance with common sense and common knowledge”. However, the facts herein are distinguishable from the cases cited by the dissent. In People v Garafolo (supra, at 89), the Second Department found incredible the testimony of a State investigator that he observed the lack of a tax stamp on a pack of cigarettes inside a carton which, itself, was inside a brown paper bag containing another four or five cartons, lying horizontally in the bag "so stamps on individual packs would scarcely have been observable”. People v Miret-Gonzalez (159 AD2d 647, lv denied 76 NY2d 739), also decided in the Second Department, involved an officer who stopped defendant for speeding and a defective brake light. After finding the car was not stolen, the officer launched into an investigation of the car including the tire tread and paint neither of which was the predicate for the stop. He testified he could see inside a toy box on the front seat and that it contained a white chunky substance. However, the officer was impeached with his own incident report prepared by him the day of the arrest in which he said he took up the box and looked inside before seeing the white substance. Finally, in Matter of Carl W. (174 AD2d 678, 680), the Second Department found incredible, testimony that the young appellant had said " '[l]et’s get out of here’ ” to a fully secured arrestee lying handcuffed face down on the sidewalk, since it *468"called for the performance of an act by the arrestee which was physically impossible under the circumstances presented”.
Contrary to the impression created by the dissent that the suppression court attempted to posit some rational explanation for a " 'painfully’ ” improbable scenario, that court’s reasoning showed its decision denying suppression was not "at variance with common sense and common knowledge”. Thus the court said, in part:
"I credit the testimony of the police officers in this case. That may seem odd to the defense counsel who considered that that testimony was painfully incredible, but I don’t consider it painfully incredible. Indeed, the District Attorney is right, one measures—there are many measures one applies to the testimony of the witness, not the least of which is the demeanor and appearance on the witness stand, the manner in which the person testifies, the inherent likelihood or unlikelihood of what the story is is certainly a factor to be considered and the probability or improbability of what the witness says, but I, sitting as a judge, for a very long time, and I have seen a lot of police officers who have searched people and forced people to do lots of things that are in violation of their constitution, even unlawful and even in many, many—I have seen many, many situations where the Defendants themselves have done a lot of very surprising things.
"I don’t find the testimony of the police officers in this case particularly shocking, deliberately the way it was told to me, the testimony of both officers, it seems to me it’s not improbable, that is to say, when measured by my experience it’s not impossible to have occurred.”
The court found that defendant, who by his own admission had made a drug buy a few minutes before he entered the lobby, was alarmed by "their presence at that hour in the morning”. He was holding a crack vial in his hand and had 51 more vials on his person. Obviously, he was shaken by the sudden appearance of the police. When asked by them if he lived in that building, defendant’s action in turning to the wall and assuming the frisk position while unusual was not incredible under the circumstances. This is especially true where defendant, a predicate felon, stated that he had three children and needed money to support them and, as noted by the hearing court, was "seeking a break”, i.e., his freedom. Certainly, his cooperation was entirely explicable given these circumstances.
Nor do we find that the officers’ conduct constituted a common law inquiry that lacked a founded suspicion that criminal activity was afoot. The officers had an objective credible basis *469under the circumstances to approach and request information, and their brief and nonthreatening inquiry as to whether defendant lived in the building, and what he had in his hand, was justified, and did not elevate the encounter to an accusatory level (People v Hollman, 79 NY2d 181). Accordingly, the hearing court properly denied suppression of the narcotics and spontaneous statements uttered by defendant after his arrest. Concur—Rosenberger, Ross, Asch and Nardelli, JJ.